United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 22, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-20319
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOEL GARCIA-SALDIVAR,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. H-02-CR-637-ALL
                      --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Joel Garcia-Saldivar appeals his conviction of being found

in the United States after having been previously removed

following an aggravated-felony conviction.    He argues (1) that

his prior removal was invalid, and the district court’s denial of

his motion to dismiss the indictment was error and (2) that 8

U.S.C. § 1326(b)’s sentencing provisions are unconstitutional in

light of Apprendi v. New Jersey, 530 U.S. 466 (2000).      He



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-20319
                                -2-

acknowledges that his arguments are foreclosed, and he seeks to

preserve them for further review.

     Garcia-Saldivar’s argument that the failure to inform him of

his eligibility to apply for relief under 8 U.S.C. § 1182(c) (INA

§ 212(c)) rendered the prior removal proceedings fundamentally

unfair is without merit.   United States v. Lopez-Ortiz, 313 F.3d

225 (5th Cir. 2002), cert. denied, 537 U.S. 1135 (2003).   Also

without merit is his argument that 8 U.S.C. § 1326(b)(2) is

unconstitutional in light of Apprendi.    See Almendarez-Torres v.

United States, 523 U.S. 224, 235 (1998); United States v. Dabeit,

231 F.3d 979, 984 (5th Cir. 2000).

     AFFIRMED.